ORDER

PER CURIAM.
Mark A. Pratt appeals the judgment entered on a jury verdict finding him guilty of interfering with, hindering, or obstructing a police officer in the enforcement of the city code in violation of Section 18-29 of the Revised Ordinances of the Gity of Festus.
No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).